Exhibit 10.17

LOGO [g43625img002.jpg]

December 19, 2005

Mr. Evert Beierbach

Box 29, Site 7, R.R. 7

Calgary Alberta T2P 2G7

PERSONAL & CONFIDENTIAL

Dear Evert:

RE: Offer of Employment

We are pleased to offer you the position of Senior Vice President, Drilling Rig
Division with Tesco Corporation (“Tesco”) starting on December 19, 2005. This
position reports to the President and Chief Executive Officer.

Subject to approval of the Tesco Board of Directors, you will be granted 15,000
Tesco common share stock options within 90 days of accepting this offer. The
exercise price is subject to the closing market price on the last trading day
prior to your deemed acceptance of this offer, and all other details shall be
governed by Tesco’s Stock Option Plan.

In addition to the terms stated in this letter, your employment will be governed
by policies generally applicable to executive employees of Tesco Corporation and
or the Employment Agreement dated December 19, 2005.

To accept this offer, please sign two copies and return in confidence to Cathy
Robinson, C.H.R.P., Manager, Human Resources – Canada for final execution.

We look forward to your continued employment with Tesco Corporation.

 

Yours truly,     TESCO CORPORATION     /s/ Julio M. Quintana     /s/ Evert
Beierbach Julio Quintana     Evert Beierbach         Jan 3, 2006     Date



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS AGREEMENT made effective the 19th day of December, 2005,

BETWEEN:

TESCO CORPORATION

a body corporate, having its head office in the

City of Calgary, in the Province of Alberta

(hereinafter referred to as “Tesco”)

OF THE FIRST PART,

- and -

K. EVERT BEIERBACH

residing in the City of Calgary in the Province of Alberta

(hereinafter referred to as the “Employee”)

OF THE SECOND PART.

WHEREAS the Employee has been in the employment of Tesco and its affiliates
since December 1, 1993 and Tesco predecessor companies since May 1, 1980; and

WHEREAS Tesco and the Employee wish to record the terms of employment of
Employee with Tesco;

NOW THEREFORE in consideration of the premises hereto and the covenants and
agreements hereinafter set forth and contained, the parties hereto covenant and
agree as follows:

 

1. EMPLOYMENT

Tesco hereby agrees that it will employ the Employee as Senior Vice President,
Drilling Rig Division of the Corporation and the Employee agrees to accept such
employment all in accordance with the provisions of this Agreement. The parties
to this Agreement agree that the relationship between Tesco and the Employee
created by this Agreement is that of employer-employee.

 

2. TERM

This Agreement shall continue in full force and effect from the date hereof
until terminated in accordance with paragraph 8, 9 or 10 hereof.

 

3. DUTIES

The Employee shall devote his full time, attention and ability to the business
and affairs of Tesco and shall well and faithfully serve Tesco during the
continuance of his employment hereunder and shall use his best efforts to
promote the interests of Tesco. The Employee shall carry out the duties normally
attributable to his position of Senior vice President, Drilling



--------------------------------------------------------------------------------

Rig Division in Canada and such other duties not inconsistent with his position
of Senior Vice President, Drilling Rig Division as are assigned to him from time
to time by the President and Chief Executive Officer of Tesco. The Employee
shall, at no additional remuneration, serve in such other comparable positions
with affiliates of Tesco as the President and Chief Executive Officer of Tesco
may from time to time determine.

 

4. NON-COMPETITION, CONFIDENTIALITY AND CORPORATE PROPERTY

Upon termination of his employment with Tesco and its affiliates and for a
period of 12 months thereafter, the Employee shall not in any manner whatsoever,
without the prior written consent of Tesco, directly or indirectly, engage in,
carry on or be concerned with or interested in the same or a substantially
similar business as that carried on by Tesco, either as an individual or as a
member of a firm or as a shareholder holding, directly or indirectly, more than
5% of the outstanding voting shares of a corporation, and he shall not solicit,
or assist or be connected with or interested in any other person, firm or
corporation soliciting, any customer known to him to be a customer of Tesco.

The Employee shall not (either during his employment hereunder or at any time
thereafter) disclose the private affairs of Tesco or any confidential
information of Tesco to any persons other than the directors of Tesco and shall
not (either during his employment hereunder or at any time thereafter) use for
his own purposes or for any purpose other than those of Tesco any information he
may acquire in relation to the business and affairs of Tesco.

Any and all inventions and improvements thereto which the Employee may conceive
or make during the term of his employment hereunder relating to or directly
connected with any of the matters which are from time to time the subject of
investigations by Tesco or its affiliates shall be the sole and exclusive
property of Tesco and the Employee will, whenever so requested by Tesco, execute
any and all applications, assignments and other instruments which Tesco shall
deem necessary in order to apply for and obtain registered proprietary rights
for such inventions and improvements and in order to assign and convey to Tesco
the sole and exclusive right, title and interest in and to the said inventions
and improvements. Such obligation of the Employee shall continue beyond the
termination of the term of his employment with Tesco and its affiliates with
respect to any and all inventions and improvements conceived or made by him
during the term of such employment and such obligation shall be binding upon the
assigns, executors, administrators and other legal representatives of the
Employee.

 

5. LOCATION AND REPORTING

The Employee shall perform the services he is to render to Tesco pursuant hereto
at the offices from time to time of Tesco in the City of Calgary in the Province
of Alberta or such other place as the Employee and Tesco may from time to time
agree upon.

In conducting his duties under this Agreement, the Employee shall report to the
President and Chief Executive Officer of Tesco, and shall act consistently with
the directions of such officer.

 

- 3 -



--------------------------------------------------------------------------------

6. BASE SALARY

 

  (a) The annual salary to be paid by Tesco to the Employee shall be $ 231,000
(Canadian Dollars) payable in equal monthly installments, subject to deduction
of statutorily required amounts and amounts payable by employees of Tesco for
general employee benefits (“applicable deductions”).

 

  (b) In addition to annual salary, Employee shall be entitled to participate in
such bonus salary programs as Tesco provides to Senior Vice Presidents or
equivalent executive officers from time to time.

 

  (c) The annual salary to be paid by Tesco to the Employee shall be reviewed at
least annually and may from time to time be increased as approved by the Board
of Directors of Tesco.

 

7. GENERAL EMPLOYEE BENEFITS

The Employee shall be entitled to participate in all other benefits of
employment generally available to members of Tesco’s management when and as he
becomes eligible therefor, including, without limitation:

 

  (a) life insurance and disability, health and dental benefit plans in force
from time to time for Tesco employees;

 

  (b) stock option, stock purchase and other similar plans as determined from
time to time by the Board of Directors or any committee designated by the Board
of Directors;

 

  (c) a paid vacation period or periods totaling five weeks in each calendar
year; and

 

  (d) reimbursement for all reasonable expenses incurred by the Employee in
performance of his duties upon submission of vouchers, bills or receipts for
such expenses.

 

8. TERMINATION BY TESCO

Tesco shall be entitled to terminate this Agreement and the Employee’s
employment with Tesco:

 

  (a) at any time and for whatever reason upon 12 months written notice to the
Employee or in lieu of written notice, upon payment to the Employee of a sum of
money equal to the Employee’s aggregate salary for the 12 months immediately
preceding termination, less applicable deductions; or

 

  (b) at any time for cause; or

 

  (c) at any time if it is determined by the Board of Directors or the President
and Chief Executive Officer of Tesco that the Employee’s actions constitute a
gross or material breach of his duties hereunder; provided that no breach by the
Employee shall be deemed to have occurred hereunder unless written notice
thereof shall have been given by Tesco to the Employee and the Employee shall
have failed to cure the breach within 30 days after he receives the notice.

 

- 4 -



--------------------------------------------------------------------------------

9. TERMINATION BY EMPLOYEE

The Employee shall be entitled to terminate this Agreement and his employment
with Tesco within but not after six months following any one of the following
events:

 

  (a) the Employee is assigned any duties inconsistent with his position,
duties, responsibilities and status with Tesco as in effect at the date of this
Agreement, or his responsibilities, title or offices as in effect at the date of
this Agreement are changed or the Employee is removed from or not re-appointed
to any of such positions, except in connection with the termination of his
employment for just cause;

 

  (b) the salary of the Employee at the date of this Agreement as the same may
hereinafter be increased from time to time is reduced without the express
written consent of the Employee;

 

  (c) Tesco fails to continue in effect any life insurance, disability, health
or dental benefit plans or any stock option, stock purchase or similar plans
providing the Employee with substantially similar benefits in which the Employee
is participating at the date of this Agreement or in which he may hereinafter
participate pursuant to this Agreement, without the express written consent of
the Employee; or

 

  (d) Tesco requires the Employee without his agreement to be based anywhere
other than in the City of Calgary except for required travel on Tesco’s business
to an extent substantially consistent with his business travel obligations in
effect immediately prior to the date of this Agreement.

If the Employee chooses to terminate this Agreement upon the occurrence of any
one of such events, the Employee shall be entitled to receive, within 12 months
following the effective date of this agreement the Employee shall be entitled to
receive, within 30 days after the date of termination, a sum of money equal to
the Employee’s aggregate salary for the 12 months immediately preceding
termination, less applicable deductions. The parties agree that, because there
can be no exact measure of the damages which would occur to the Employee as a
result of termination of employment, such payment shall be deemed to constitute
liquidated damages and not a penalty and Tesco agrees that the Employee shall
not be required to mitigate his damages.

 

10. INCAPACITY

If the Employee shall be prevented, during the period of employment hereunder,
from properly performing services hereunder by reason of illness or other
physical or mental incapacity for a period of more than 120 days in the
aggregate in any 12 month period, the Employee’s salary payable hereunder shall
be paid to the last day of the month in which the 120th day of incapacity
occurs, and thereafter Tesco’s obligations hereunder shall cease and terminate.

 

11. TIME

Time shall be of the essence of this Agreement.

 

12. PREVIOUS AGREEMENTS

This Agreement terminates, cancels and supersedes any and all of the written and
verbal agreements between the parties hereto relating to the subject matter
hereof.

 

13. ENTIRE AGREEMENT AND AMENDMENTS

This Agreement contains the entire agreement between the parties hereto and no
amendment hereof shall be binding upon the parties hereto unless the same is in
writing signed by all parties hereto.

 

- 5 -



--------------------------------------------------------------------------------

14. FURTHER ASSURANCES

Each of the parties will, from time to time and at all times hereafter, at the
request of other, but without further consideration, do such further acts and
deliver all such further assurances, deeds and documents as shall be reasonably
required in order to fully perform and carry out the terms of this Agreement.

 

15. ENUREMENT

This Agreement shall bind each of the parties hereto, their estates and their
respective legal representatives, executors, administrators, trustees,
receivers, receiver-managers, successors and permitted assigns.

 

16. GENDER

In this Agreement, words importing the masculine gender include the feminine
gender and vice versa.

 

17. NOTICE

The address for service of the parties hereto shall be as follows:

 

Tesco:    Tesco Corporation    6204 – 6 A Street S.E.   

Calgary, Alberta T2H 2B7

Attention: President and Chief Executive Officer

Employee:    K. Evert Beierbach    Box 29 Site 7, R.R. 7    Calgary, Alberta 2P
2G7

Either of the parties hereto may from time to time change their address for
service herein by giving written notice thereof to the other party hereto. Any
notice may be served by mailing the same by registered prepaid post in a
properly addressed envelope addressed to the other party hereto at such party’s
address for service hereunder. Any notice so served shall be deemed to be given
to and received by the addressee on the second day (excepting Saturdays,
Sundays, statutory holidays and days upon which postal service in Canada is
interrupted) after the mailing thereof.

 

18. CONSTRUCTION

The Agreement herein shall, in all respects, be subject to and be interpreted,
construed and enforced in accordance with the laws in effect in the Province of
Alberta. Each party hereto accepts the jurisdiction of the courts of the
Province of Alberta and all courts of appeal therefrom.

 

19. HEADINGS

The headings of clauses herein are inserted for convenience of reference only
and shall not affect or be considered to affect the provisions hereof.

 

20. ENFORCEABILITY

If any covenant or provision of this Agreement is determined to be void or
unenforceable in whole or in part, it shall not be deemed to affect or impair
the validity of any other covenant or provision of this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

21. ASSIGNMENT

Employee’s rights and obligations under this Agreement shall not be transferable
by assignment or otherwise, and any purported assignment, transfer, or
delegation thereof shall be void. Nothing in this Agreement shall prevent the
consolidation of Tesco with, or its merger into, any other corporation, or the
sale by Tesco of all or substantially all of its properties or assets, or the
assignment by Tesco of this Agreement and the performance of its obligations
hereunder to any affiliated company; and this Agreement shall, subject to the
provisions of this paragraph 21, enure to the benefit of, and be enforceable by,
Employee and any corporate successor to, or assignee of Tesco.

IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

TESCO CORPORATION     Per:   /s/ Julio M Quintana       /s/ Evert Beierbach    
    K. EVERT BEIERBACH

 

Per:   /s/ Michael Kearney       /s/ Kristi Rector 1/5/06         Witness

 

- 7 -